DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 18–20 in the reply filed on April 26, 2021, is acknowledged.  Claims 1–17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being nonelected, there being no allowable generic or linking claim. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  Initially, the Examiner notes that the term “equipotential” is frequently spelled “euipotential”.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (e.g., paragraph [0004]).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 18 is objected to because of the following informalities: the phrase “wherein the optical device comprises the optical device comprising” appears redundant, and likely should read either “wherein the optical device comprises” or “the optical device comprising”.  Appropriate clarification or correction are required.  Claims 19–20 are objected to based on their dependence from Claim 18.
Claim 20 is objected to because of the following informalities: the recited term “euipotential” should be “equipotential”.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0104545 to Miyazawa et al.
Regarding Claim 18, Miyazawa would have rendered obvious (e.g., Figs. 6–12 and their corresponding description) a method for moving a lens center of an optical device (where, for example, as between Figs. 8 and 11, the lens center has moved, as the figures illustrate 90° shifted views), wherein the optical device comprises the optical device comprising a first electrode layer (lower electrode layer including electrodes 315/316), a first alignment layer (oriented film, with orientation direction represented by R1), a liquid crystal layer 304, a second alignment layer (oriented film, with orientation direction represented by R2), and a second electrode layer (upper electrode layer including electrodes 317/318) being arranged in turn along a light transmission direction (e.g., Fig. 7); the first electrode layer comprises a first electrode 315, a second electrode 316, and a first impedance membrane (not explicitly disclosed, but obvious as a matter of design choice where electrodes 315 and 316 are operated independently, e.g., Fig. 6 and paragraph [0043], using terminals 321–324, and thus ensuring their electrical independence from each other through an insulating means, such as an impedance membrane, would have been obvious to one of ordinary skill in the art at the time of effective filing) arranged between the first electrode and the second electrode, and the first electrode and the electrode are respectively on opposite ends of the first impedance; the second electrode layer comprises a third electrode 317, a fourth electrode 318, and a second impedance membrane (not explicitly disclosed, but 

    PNG
    media_image1.png
    179
    635
    media_image1.png
    Greyscale

changing V1, V2, V3, V4, φ1, φ2, φ3 and/or φ4 such that the lens center 1 is a distance between the first electrode and the second electrode, L2 is a distance between the third electrode and the fourth electrode, V1 and φ1 are respectively an amplitude and an initial phase of the alternating voltage obtained from the first electrode, V2 and φ2 are respectively an amplitude and an initial phase the alternating voltage obtained from the second electrode, V3 and φ3 are respectively an amplitude and an initial phase of the alternating voltage obtained from the third electrode, and V4 and φ4 are respectively an amplitude and an initial phase of the alternating voltage obtained from the fourth electrode (where the recited formula appears derived from known physical and mathematical relationships, and thus represents an inherent resulting relationship between the respective variables, e.g., Applicant’s specification paragraphs [0093]–[0114]). 

Allowable Subject Matter
Claims 19–20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and to correct the objections noted above.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record appears to disclose cylindrical (or semi-cylindrical) shaped lenses, and does not explicitly disclose or render obvious wherein the optical device is a round lens, as recited in Claim 19.  Claim 20 depends from Claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN CROCKETT/           Primary Examiner, Art Unit 2871